SCHOONOVER, Judge.
M.E.W., a juvenile, challenges a final order adjudicating him a delinquent child for having committed several delinquent acts and committing him to the Department of Health and Rehabilitative Services for placement in a program at restrictiveness level 2. Except for that portion of the trial court’s order requiring M.E.W. to make restitution in the amount of $1000, we affirm the trial court without further discussion.
The trial court, in connection with one of the petitions filed against M.E.W., ordered him to pay restitution in the amount of $1000. M.E.W. objected to the court’s announcement that he would be required to pay *1283that amount and requested a hearing which the court denied. The state concedes that M.E.W. is entitled to a complete restitution hearing and that the court erred by not affording him that hearing. Wrenn v. State, 658 So.2d 615 (Fla. 2d DCA 1995); Bell v. State, 652 So.2d 1192 (Fla. 4th DCA 1995).
We, accordingly, reverse and remand with instructions to strike that portion of the order requiring M.E.W. to pay restitution in the amount of $1000 and then afford him a hearing to determine the proper amount of restitution.
Affirmed in part, reversed in part, and remanded with instructions.
DANAHY, A.C.J., and FULMER, J., concur.